DETAILED ACTION
This action is responsive to the pending claims, 21-40, received 02 January 2021. Accordingly, the detailed action of claims 21-40 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 January is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 28, 30, 35 and 37 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 8-9, 15-16 of U.S. Patent No. 10,087,156.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Regarding claims 21 and 23, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21 and 23 are generic to all that is recited in claims 1-2 of the patent. That is, claims 21 and 23 are anticipated by claims 1-2 of the patent. 
Regarding claim 28 and 30, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 28 and 30 are generic to all that is recited in claims 8-9 of the patent. That is, claims 28 and 30 are anticipated by claims 8-9 of the patent.
Regarding claims 35 and 37, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 35 and 37 are generic to all that is recited in claims 15-16 of the patent. That is, claims 35 and 37 are anticipated by claims 15-16 of the patent.

Instant Application 17140073
US Patent 10087156
21. A method for network function virtualization self-healing, comprising: receiving, at an evaluator engine, key performance indicator ("KPI") information relating to a virtual network function ("VNF") in a distributed network; receiving, at the evaluator engine, a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information; mapping the hardware information to the KPI information based on the VNF operating on the physical device; and using the KPI information and hardware information to automatically perform a remedial action in the distributed network, wherein the remedial action includes launching a new instance of the VNF on a physical server that is different from the physical device described by the hardware information.
1. A method for network function virtualization self-healing, comprising: receiving, at an evaluator engine, key performance indicator ("KPI") information relating to a virtual network function ("VNF") in a distributed network; receiving, at the evaluator engine, a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information; mapping the hardware information to the KPI information based on the VNF operating on the physical device, wherein the mapping is also based on a threshold comparison with the KPI information; and using the KPI information and hardware information to automatically perform a remedial action in the distributed network

2. The method of claim 1, wherein the remedial action includes launching a new instance of the VNF on a physical server that is different from the physical device described by the hardware information.
23. The method of claim 21, wherein the hardware information provided in the physical fault notification is mapped based on a threshold comparison with the KPI information.
1. A method for network function virtualization self-healing, comprising: receiving, at an evaluator engine, key performance indicator ("KPI") information relating to a virtual network function ("VNF") in a distributed network; receiving, at the evaluator engine, a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information; mapping the hardware information to the KPI information based on the VNF operating on the physical device, wherein the mapping is also based on a threshold comparison with the KPI information; and using the KPI information and hardware information to automatically perform a remedial action in the distributed network
28. A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for network function virtualization self-healing, the stages comprising: receiving, at an evaluator engine, key performance indicator ("KPI") information relating to a virtual network function ("VNF") in a distributed network; -4- Docket No. E880.01.C1 Application No. 17/140,073 Continuation of Application No. 16/358,729 receiving, at the evaluator engine, a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information; mapping the hardware information to the KPI information based on the VNF operating on the physical device; and using the KPI information and hardware information to automatically perform a remedial action in the distributed network, wherein the remedial action includes launching a new instance of the VNF on a physical server that is different from the physical device described by the hardware information.
 8. A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for network function virtualization self-healing, the stages comprising: receiving, at an evaluator engine, key performance indicator ("KPI") information relating to a virtual network function ("VNF") in a distributed network; receiving, at the evaluator engine, a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information; Application No. 16/358,729 Docket No. E880.01 mapping the hardware information to the KPI information based on the VNF operating on the physical device, wherein the mapping is also based on a threshold comparison with the KPI information; and using the KPI information and hardware information to automatically perform a remedial action in the distributed network.

9. The non-transitory, computer-readable medium of claim 8, wherein the remedial action includes launching a new instance of the VNF on a physical server that is different from the physical device described by the hardware information.
30. The non-transitory, computer-readable medium of claim 28, wherein the hardware information provided in the physical fault notification is mapped based on a threshold comparison with the KPI information.  

8. A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for network function virtualization self-healing, the stages comprising: receiving, at an evaluator engine, key performance indicator ("KPI") information relating to a virtual network function ("VNF") in a distributed network; receiving, at the evaluator engine, a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information; Application No. 16/358,729 Docket No. E880.01 mapping the hardware information to the KPI information based on the VNF operating on the physical device, wherein the mapping is also based on a threshold comparison with the KPI information; and using the KPI information and hardware information to automatically perform a remedial action in the distributed network.
35. A system for performing self-healing in a distributed network, comprising: a non-transitory, computer-readable medium containing instructions; and a processor that executes the instructions to perform stages for network function virtualization self-healing, the stages comprising: receiving, at an evaluator engine, key performance indicator ("KPI") information relating to a virtual network function ("VNF") in a distributed network; receiving, at the evaluator engine, a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information; mapping the hardware information to the KPI information based on the VNF operating on the physical device; and using the KPI information and hardware information to automatically perform a remedial action in the distributed network, wherein the remedial actionDocket No. E880.01.C1 Application No. 17/140,073 Continuation of Application No. 16/358,729includes launching a new instance of the VNF on a physical server that is different from the physical device described by the hardware information.
15. A system for performing self-healing in a distributed network, comprising: a non-transitory, computer-readable medium containing instructions; and a processor that executes the instructions perform stages for network function virtualization self-healing, the stages comprising: receiving, at an evaluator engine, key performance indicator ("KPI") information relating to a virtual network function ("VNF") in a distributed network; receiving, at the evaluator engine, a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information; mapping the hardware information to the KPI information based on the VNF operating on the physical device, wherein the mapping is also based on a threshold comparison with the KPI information; and using the KPI information and hardware information to automatically perform a remedial action in the distributed network.

16. The system of claim 15, wherein the remedial action includes launching a new instance of the VNF on a physical server that is different from the physical device described by the hardware information.
37. The system of claim 35, wherein the hardware information provided in the physical fault notification is mapped based on a threshold comparison with the KPI information.
15. A system for performing self-healing in a distributed network, comprising: a non-transitory, computer-readable medium containing instructions; and a processor that executes the instructions perform stages for network function virtualization self-healing, the stages comprising: receiving, at an evaluator engine, key performance indicator ("KPI") information relating to a virtual network function ("VNF") in a distributed network; receiving, at the evaluator engine, a physical fault notification for a physical device in the distributed network, the physical fault notification including hardware information; mapping the hardware information to the KPI information based on the VNF operating on the physical device, wherein the mapping is also based on a threshold comparison with the KPI information; and using the KPI information and hardware information to automatically perform a remedial action in the distributed network.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kiess (US 20150082308 A1);
Tahhan (US 20190379728 A1);
Attanasiao (US 20090144420 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446